NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          MAY 24 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

PAULINO LUIS MARTINEZ-MENA,                      No. 07-70946

               Petitioner,                       Agency No. A095-617-745

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Paulino Luis Martinez-Mena, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo questions of law, Latter-Singh v. Holder, 668 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1156, 1159 (9th Cir. 2012), and we deny the petition for review.

      The BIA correctly determined that Martinez-Mena is statutorily ineligible

for cancellation of removal because his conviction under California Penal Code

§ 422 is for a crime involving moral turpitude. See 8 U.S.C.

§§ 1182(a)(2)(A)(i)(I), 1229b(b)(1)(C); Latter-Singh, 668 F.3d at 1163 (a

conviction under California Penal Code § 422 is categorically a crime involving

moral turpitude).

      Martinez-Mena’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                         2                                  07-70946